Citation Nr: 1100580	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  07-28 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE


Entitlement for service connection for urinary bladder cancer to 
include as due to exposure to mustard gas and to ionizing 
radiation.



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1959 to March 1960.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in March 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In November 2008, the Board remanded the case for additional 
evidentiary development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).

In October 2010, the Veteran submitted additional evidence to 
Board without waiving the right to have the evidence initially 
considered by the RO.  And the appeal is REMANDED to the RO via 
the Appeals Management Center in Washington, DC.  


REMAND

The Veteran asserts that his urinary bladder cancer is due to 
occupational exposure to mustard gas and to ionizing radiation at 
the U.S. Army Chemical School at Fort McClellan, Alabama.

The service personnel records disclose that in 1959 the Veteran 
attended the Chemical Officers Basic Course at the U.S. Army 
Chemical Corps School, at Fort McClellan, Alabama.

Private medical records disclose that urinary bladder cancer was 
diagnosed in 2003.




The Veteran states his duties during service exposed him to 
ionizing radiation, which included calibrating Geiger counters, 
surveying radioactive contamination, surveys of fields 
contaminated with radioactive materials, plotting fallout 
patterns from nuclear weapons testing, and involvement in a 
PLUCON alert for a radioactive material accident, all of which 
required the wearing of a dosimeter badge.

In November 2005, U.S. Army Dosimetry Center found no record that 
the Veteran was exposed to ionizing radiation.  In June 2010, the 
U.S. Army Dosimetry Center reported that the Veteran had a total 
effective dose equivalent of 0.000 rem. 

In October 2010, the Veteran submitted additional evidence 
without waiving the right to have the evidence initially 
considered by the RO.  The evidence consisted of the Veteran's 
statement, challenging the exposure history of 0.000 rem.  The 
Veteran described how he calibrated radiation monitoring devices, 
including Geiger counters by using radioactive materials, and how 
he used Geiger counters to measure radioactive contamination, 
further exposing him to ionizing radiation.

As it is not clear that the additional information, pertaining to 
exposure to ionizing radiation, would change the exposure history 
of 0.000 rem. by the U.S. Army Dosimetry Center and as VA will 
make as many requests as necessary to obtain relevant records 
unless it is determined that the records do not exist or that 
further attempts to obtain the records would be futile under 38 
C.F.R. § 3.159(c)(2), the case is REMANDED for the following 
action:

1.  Request from the U.S. Army Chemical 
School at Fort Leonard Wood, Missouri, any 
information on whether in 1959 the 
curriculum for students in the Chemical 
Officers Basic Course (September to 
December 1959) included: 



a).  Calibration of Geiger counters 
and the use of Geiger counters in 
monitoring radioactive materials; 
and,  

b).  Whether there was radioactive 
material accident, requiring a 
plutonium contamination (PLUCON) 
alert. 

2.  If the U.S. Army Chemical School finds 
that the Veteran was exposed to radiation 
in the calibration of Geiger counters or 
in the use of Geiger counters in 
monitoring radioactive materials or in a 
PLUCON alert, then send the information to 
the U.S. Army Dosimetry Center for an 
estimate of a total effective dose 
equivalent to include any data of other 
service personnel similarly situated, that 
is, exposed to radiation in calibrating 
and using Geiger counters. 

3.  If the U.S. Army Dosimetry Center 
reports a total effective dose equivalent 
of greater than 0.000 rem, then refer the 
case to the Under Secretary for Benefits 
for further consideration in accordance 
with 38 C.F.R. § 3.311(c).

4.  After the development requested has 
been completed, adjudicate the claim.  If 
the benefit sought remains denied, furnish 
the Veteran a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


